 


113 HRES 82 EH: Electing certain Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 82 
In the House of Representatives, U. S.,

February 26, 2013
 
RESOLUTION 
Electing certain Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on Agriculture:Mr. Fincher, to rank immediately after Mr. Denham.

Committee on Appropriations:Mr. Harris.

Committee on the Budget:Mr. Price of Georgia, to rank immediately after Mr. Cole; Mrs. Black, to rank immediately after Mr. Lankford; and Mr. Duffy.

Committee on Ways and Means:Mr. Renacci.

 
 
Karen L. Haas,Clerk.
